Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the holding portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites “one of the first-type electrode and the second-type electrode of the micro device is located on the top surface”. Claim 6 is depending on claim 1. Claim 1 in lines 6-7 recites “at least one micro device is electrically connected to the circuit substrate through the first-type electrode and the second-type electrode”. Therefore, first type electrode and the second type electrode cannot be located on the two different surfaces for the dependent claim 6. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-11 of U.S. Patent No. 11,362,239 B2 in view of Im et al (US 2014/0246648 A1).


Regarding claim 1, US patent number US 11,362,239 B2 discloses an apparatus with micro device, comprising: top surface, bottom surface (claim 1) at least one light guide structure; an orthographic projection area of the light guide structure on the top surface is smaller than an area of the top surface (claims 10-11).

US patent number US 11,362,239 B2 does not explicitly disclose a circuit substrate;

at least one micro device, disposed on the circuit substrate and having a top surface and a bottom surface opposite to each other, a peripheral surface connected with the top surface and the bottom surface, a first-type electrode and a second-type electrode, wherein the at least one micro device is electrically connected to the circuit substrate through the first-type electrode and the second-type electrode; and

at least one light guide structure, disposed on the circuit substrate, being not in direct contact with the first-type electrode and the second-type electrode and comprising at least one connecting portion and a covering portion connected to the connecting portion, wherein the connecting portion is disposed on an edge of the top surface of the micro device.


However, Im discloses an apparatus with micro device (Fig. 1A), comprising:
a circuit substrate 120 (Para. 178);

at least one micro device 100 (Para. 297), disposed on the circuit substrate 120 and having a top surface 109 and a bottom surface 102 opposite to each other, a peripheral surface (side surfaces) connected with the top surface 109 and the bottom surface 102, a first-type electrode 105 and a second-type electrode 106 (Para. 178), wherein the at least one micro device 100 is electrically connected to the circuit substrate 120 through the first-type electrode 105 and the second-type electrode 106; and

at least one light guide structure 115, disposed on the circuit substrate 120, being not in direct contact with the first-type electrode 105 and the second-type electrode 106 and comprising at least one connecting portion (vertically side portions of 115) and a covering portion (top portions) connected to the connecting portion (side portions), wherein the connecting portion is disposed on an edge of the top surface of the micro device 100. 

Im teaches the circuit substrate modification is used to support the microdevice (Fig. 1A). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine US patent number US 11,362,239 B2 structure with Im circuit substrate to support the microdevice (Fig. 1A).

Regarding claim 4, US patent number US 11,362,239 B2 discloses the apparatus with micro device according to claim 1, wherein a ratio of the orthographic projection area of the light guide structure on the top surface to the area of the top surface of the micro device is greater than or equal to 0.5 and less than 1 (Claim 11).

Allowable Subject Matter
Claims 2, 5, 7-17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 will be objected after 112 2nd rejection is overcome.
The status of Claim 6 will be decided later after 112 2nd rejection is overcome (based on how the 112 2nd rejection will overcome).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896